Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
This is in response to the amendments filed on 02/03/2022. Claims 17-20 have been amended. Claims 1-16 have been canceled. Claims 17-20 are currently pending and have been considered below.
The objection of Specification has been withdrawn in response to Applicant's amendment filed 02/03/2022. The rejection on the ground of non-statutory double patenting co-pending Application No. 16/599,286 is withdrawn in response to Applicant's amendment filed and submitting a terminal disclaimer filed 02/03/2022. 
Applicant’s arguments, see pages 6-9, filed 02/03/2022, with respect to the rejections of claims 17-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Reason for Allowance
Claims 17-20 are allowed.
Regarding claim 17, the closest prior art does not teach “a first partial mold forming step including covering, with resin, an area near and inclusive of the first gap to form the first partial mold on the core main body; a second partial mold forming step including covering, with resin, an area different from the area of the first mold to form the second partial mold on the core main body; and a second gap forming 
Claims 18-20 are allowable due to their dependencies from independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.

	
/BYUNG RO LEE/
Examiner, Art Unit 2866
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858